Case 20-40133-thf       Doc 116      Filed 03/10/20       Entered 03/10/20 17:05:06          Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 OWNESBORO DIVISION

IN RE:                                           )
                                                 )               CHAPTER 11
HARTSHORNE HOLDINGS LLC                          )
FACILITY INC. 1                                  )               CASE NO. 20-40133 thf
                                                 )               JOINTLY ADMINSTERED
                        DEBTORS                  )

                  APPOINTMENT AND NOTICE OF APPOINTMENT OF
                      UNSECURED CREDITORS’ COMMITTEE

        The United States Trustee (UST), Paul A. Randolph, by counsel, Timothy E. Ruppel,
pursuant to 28 U.S.C. § 586(a) and 11 U.S.C. § 1102, hereby files this Appointment and Notice
of Appointment of Unsecured Creditors’ Committee:


UNITED CENTRAL INDUSTRIAL                                 CARROLL ENGINEERING CO
SUPPLY CO LLC                                            227 INDUSTRIAL PARK ROAD
1241 VOLUNTEER PKWY                                      PO BOX 860
SUITE 1000                                               HARLAN KY 40831
BRISTOL TN 37620                                         (606) 573-1000
(423) 573-7301                                           agw@carrolenginerringco.com
Henry.looney@unitedcentral.net
                                                         TREY K MINING AND ELECTRIC
                                                         PO BOX 235
                                                         KIMPER KY 41539
                                                         kthackeree@gmail.com



THE OFFICE OF THE UNITED STATES TRUSTEE RESERVES THE RIGHT TO ALTER
THE SIZE, STRUCTURE OR THE NATURE OF THIS COMMITTEE, IN ANY WAY
INCLUDING BUT NOT LIMITED TO ADDING NEW MEMBERS AT ANY TIME TO
EITHER DISBAND OR TO INSURE A FAIR AND ADEQUATE REPRESENTATION OF
THE CREDITORS OR INTERESTS SERVED BY THE COMMITTEE, AS THE

1
  Lead Case is Hartshorne Holdings LLC Bankruptcy Case No.: 20-40133 Tax ID No. 48 Western District of
Kentucky Owensboro Division
 Pursuant to Court Order, Jointly Procedurally Administered with Hartshorne Mining Group, LLC 20-40134,
Tax ID No. *********0063 Hartshorne Mining, LLC 20-40135 Tax ID No. ******1941 and Hartshorne
Land, LLC 20-40136 Tax ID No. *******5582
Case 20-40133-thf   Doc 116   Filed 03/10/20   Entered 03/10/20 17:05:06   Page 2 of 3




CIRCUMSTANCES OF THE CASE MAY REQUIRE AND IN THE UNTED STATES
TRUSTEES DISCRETION.

                                Respectfully submitted,

                                Paul A. Randolph
                                UNITED STATES TRUSTEE

                                 By: /s/ Timothy E. Ruppel
                                Trial Attorney
                                Office of the U.S. Trustee
                                601 West Broadway, Suite 512
                                Louisville KY 40202
                                (502) 582-6000 ext. 230
                                Tim.Ruppel@usdoj.gov
Case 20-40133-thf     Doc 116    Filed 03/10/20     Entered 03/10/20 17:05:06      Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Appointment Document has been served,
though the use of the CMECF Courts Electronic Mail System, on March 10, 2020 on the
following:

   •   Kyle F. Arendsen kyle.arendsen@squirepb.com
   •   •John P. Brice jbrice@wyattfirm.com, lexbankruptcy@wyattfirm.com
   •   •Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
   •   •Nava Hazan nava.hazan@squirepb.com
   •   •Norman N. Kinel norman.kinel@squirepb.com, dina.hatzimichael@squirepb.com
   •   •Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
   •   •Jonathan S. King js_king@att.net
   •   •Stephen D. Lerner stephen.lerner@squirepb.com,
       sarah.conley@squirepb.com;kim.mchoes@squirepb.com
   •   •Timothy Joseph Mayer timothy.mayer@ky.gov
   •   •Maura P. McIntyre maura.mcintyre@squirepb.com
   •   •Travis A. McRoberts travis.mcroberts@squirepb.com
   •   •Charles R. Merrill ustpregion08.lo.ecf@usdoj.gov
   •   •Andrew C. Ozete aozete@fsolegal.com, dlrobinson@fsolegal.com
   •   •Emily Pagorski emily.pagorski@skofirm.com, emily.keith@skofirm.com
   •   •Tim Ruppel ustpregion08.lo.ecf@usdoj.gov,
       tim.ruppel@usdoj.gov;timmy.ruppel@gmail.com
   •   •Laura A. Scott lscott@fsolegal.com,
       krayburn@fsolegal.com;dlrobinson@fsolegal.com;eshelton@fsolegal.com
   •   •Lena K. Seward Lena.seward@ky.gov, Lena.seward@ky.gov
   •   •Bryan J. Sisto bsisto@fbtlaw.com, bsisto@ecf.inforuptcy.com

And upon the following through the use of the First Class United States Mail upon the
following, also on March 10, 2020:

Stretto
410 Exchange
Suite 100
Irvine, CA 92602

          o                                                                             By:
                                                   /s/ Timothy E. Ruppel
